Third District Court of Appeal
                                State of Florida

                          Opinion filed September 5, 2018.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                 No. 3D18-789
                          Lower Tribunal No. 08-32265
                              ________________

                               Lazaro Quintero,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Milton Hirsch, Judge.


      Lazaro Quintero, in proper person.

     Pamela Jo Bondi, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before ROTHENBERG, C.J., and FERNANDEZ and SCALES, JJ.

      PER CURIAM.

      Lazaro Quintero appeals an order that denied his Florida Rule of Criminal

Procedure 3.800(a) motion that alleged his sentence was illegal. The trial court’s
order denied Quintero’s motion, and directed Quintero to show cause why he

should not be precluded from further pro se filings in lower court case number

F08-32265. We affirm the denial of Quintero’s rule 3.800 motion. We dismiss, as

premature, Quintero’s appeal regarding that portion of the order requiring him to

show cause, without prejudice to Quintero separately appealing any final order

entered below precluding him from further pro se filings in the trial court in this

case. See State v. Spencer, 751 So. 2d 47, 48-49 (Fla. 1999) (“[P]roviding notice

and an opportunity to respond through the issuance of an order to show cause . . .

serves to generate a more complete record. If the litigant is thereafter denied

further pro se access to the courts, the appellate courts will have an enhanced

ability to determine whether the denial of access is an appropriate sanction under

the circumstances.”).

      Affirmed in part, dismissed in part.




                                         2